UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 09-2896
                                     ____________

                           UNITED STATES OF AMERICA

                                            v.

                                   LEON HENRY, JR.
                                                         Appellant
                                     ____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                   (D.C. Crim. Action No. 2:00-cr-00667-PBT-4)
                    District Judge: Honorable Petrese B. Tucker
                                 _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    April 28, 2011
                                  _______________

                                       ORDER
                                   _______________

        The opinion filed on May 9, 2011 shall be amended as follows: at page 4, where
(2) “allow the parties to argue their positions relative to what they believe is an
appropriate sentence;” shall be replaced with (2) “they must formally rule on the motions
of both parties and state on the record whether they are granting a departure and how that
departure affects the Guidelines calculation, and take into account the court’s pre-Booker
case law, which continues to have advisory force.” This does not affect the Judgment
issued by the Court on May 9, 2011. An amended opinion will be filed; however the
original filing date will not be altered.

                                         BY THE COURT:

                                         /s/ Joseph A. Greenaway, Jr.
                                         Circuit Judge
Dated: June 9, 2011